EXHIBIT 99.2 08 June 2007 BNP PARIBAS COUNTRYWIDE HOME LOANS, INC. JENNIFER SANDEFUR BFI-LSI-CMO-BACK OFFICE SWAPS Managing Director And Treasurer CHL, Inc. ACI:CSB04A1 4500 PARK GRANADA 75450 PARIS CEDEX 09 MSN CH-43 FRANCE CALABASAS CALIFORNIA 91302 FAX:+33 1 42 98 67 04 UNITED STATES RATE SWAP TRANSACTION CONFIRMATION BETWEEN COUNTRYWIDE HOME LOANS, INC. AND BNP PARIBAS The purpose of this letter agreement (this “Confirmation”) is to confirm the terms and conditions of the Transaction entered into between us on the Trade Date specified below (the “Transaction”).In this Confirmation, “Party A” means BNP Paribas and “Party B” means Countrywide Home Loans, Inc. The definitions and provisions contained in the 2efinitions (the “2000 Definitions”), as published by the International Swaps and Derivatives Association, Inc. (“ISDA”) are incorporated into this Confirmation.References herein to a “Transaction” shall be deemed to be references to a “Swap Transaction” for the purposes of the 2000 Definitions.Each party hereto agrees to make payment to the other party hereto in accordance with the provisions of this Confirmation and of the Agreement.Terms capitalized but not defined herein shall have the meanings attributed to them in the pooling and servicing agreement dated as of May 1, 2007 (the “Pooling and Servicing Agreement”) among CWABS, Inc., as depositor, Countrywide Home Loans, Inc., as a seller, Park Monaco Inc., as a seller, Park Sienna LLC, as a seller, Countrywide Home Loans Servicing LP, as master servicer, The Bank of New York, as trustee, and The Bank of New York Trust Company, N.A., as co-trustee.In the event of any inconsistency between the 2000 Definitions, the PSA and this Confirmation, this Confirmation will govern for the purposes of the Transaction. This Confirmation will constitute a Confirmation that supplements, forms a part of, and is subject to, the ISDA Master Agreement dated as of 28 May 1996, as amended and supplemented from time to time, between Party A and Party B (the “Agreement”).All provisions contained in the Agreement shall govern this Confirmation except as expressly modified below. In the event of any inconsistency between the provisions of the Agreement and this Confirmation, this Confirmation will prevail for purposes of this Swap Transaction. 1 The terms of the particular Transaction to which this Confirmation relates are as follows: 2. TRADE DETAILS Our Reference: 2442755 Trade Date: 01 June 2007. Effective Date: 08 June 2007. Termination Date: 25 April 2015, subject to adjustment in accordance with the Following Business Day Convention; provided, however, that for the purpose of determining the final Fixed Rate Payer Period End Date, Termination Date shall be subject to no adjustment. Notional Amount: With respect to each Calculation Period, the lesser of (i) the Notional Amount as set forth in Appendix attached hereto and (ii) the aggregate Principal Balance of the Reference Assetson or about the 15th calendar day of each month, commencing in the month of June 2007. Reference Assets: CWABS, Inc. Asset-Backed Certificates, Series 2007-9, Class 1-A (Cusip: 12670FAA8), Class 2-A-1 (Cusip: 12670FAB6), Class 2-A-2 (Cusip: 12670FAC4), Class 2-A-3 (Cusip: 12670FAD2), Class 2-A-4 (Cusip: 12670FAE0), Class M-1 (Cusip:12670FAF7), Class M-2 (Cusip: 12670FAG5), Class M-3 (Cusip: 12670FAH3), Class M-4 (Cusip: 12670FAJ9), Class M-5 (Cusip: 12670FAK6), Class M-6 (Cusip: 12670FAL4), Class M-7 (Cusip: 12670FAM2), Class M-8 (Cusip: 12670FAN0), Class M-9 (Cusip: 12670FAP5) and Class B (Cusip: 12670FAQ3). 2 Principal Balance: As reported on Bloomberg Financial Services, Inc. (“Bloomberg”): by entering the Cusip, , type “pdi4”, `. If Bloomberg fails to publish the aggregate Principal Balance of the Reference Assets or the parties fail to agree on the aggregate Principal Balance of the Reference Assets for any Calculation Period, the aggregate Principal Balance of the Reference Assets shall be determined by the Calculation Agent pursuant to the Pooling and Servicing Agreement. Calculation Agent: Party A Upfront Amount: Upfront Amount: Party B will pay USD 3,925,000 to Party A on June 8, 2007. Fixed Amounts: Fixed Rate Payer: Party B. Fixed Rate Payer Period End Date(s): The 25th of each month in each year from (and including) 25 June 2007 to (and including) the Termination Date, subject to no adjustment. Fixed Rate Payer Payment Date(s): The 25th of each month in each year from (and including) 25 June 2007 to (and including) the Termination Date, subject to adjustment in accordance with the Following Business Day Convention. Fixed Rate: 5.30% per annum. Fixed Rate Day Count Fraction: 30/360. Floating Amounts: Floating Rate Payer: Party A. Floating Rate Payer Period End Date(s): The 25th of each month in each year from (and including) 25 June 2007 to (and including) the Termination Date, subject to adjustment in accordance with the Following Business Day Convention. Floating Rate Payer Payment Date(s): Early Payment shall be applicable.For each Calculation Period, the Floating Rate Payer Payment Date shall be the first Business Day prior to the related Floating Rate Payer Period End Date. 3 Floating Rate Option: USD-LIBOR-BBA. Spread Inapplicable. Floating Rate Day Count Fraction: Actual/360. Designated Maturity: 1 Month. Compounding: Inapplicable. Reset Dates: The first day of each Calculation Period. Business Days for Both Parties: New York. 3. ACCOUNT DETAILS Payments to Party A: BNP PARIBAS NEW YORK, NEW YORK Swift Code:BNPAUS3NXXX A/C 00200-194093-001-36 Favor:BNP PARIBAS Swift Code:BNPAFRPP Attn:Swaps and Derivatives Back Office Payments to Party B: As per Party B’s standard settlement instructions. 4. ADDITIONAL TERMS Netting: Notwithstanding anything to the contrary in Section 2(c) of the Agreement, amounts that are payable with respect to Calculation Periods which end in the same calendar month (prior to any adjustment of period end dates) shall be netted, as provided in Section 2(c) of the Agreement, even if such amounts are not due on the same payment date.For avoidance of doubt, any payments pursuant to Section 6(e) of the Agreement in respect of this Transaction only shall not be subject to netting with any other payment obligations of the parties under the Agreement. Assignment: Party A will not unreasonably withhold or delay its consent to an assignment of this Transaction to any other third party. 4 This agreement may be executed in several counterparts, each of which shall be deemed an original but all of which together shall constitute one and the same instrument. Please confirm that the foregoing correctly sets forth the terms of our agreement by executing the copy of this confirmation enclosed for that purpose and returning it to us or by sending to us a letter or fax substantially similar to this letter, which letter or fax sets forth the material terms of the Transaction to which this Confirmation relates and indicates agreement to those terms. Yours sincerely, BNP PARIBAS SECURITIES CORP., ON BEHALF OF BNP PARIBAS For and on behalf of BNP PARIBAS SECURITIES CORP., ON BEHALF OF BNP PARIBAS For and on behalf of BNP PARIBAS SECURITIES CORP., ON BEHALF OF BNP PARIBAS /s/ Kerri Nuccio Name: Kerry Nuccio Title: Authorized Signatory Date: BNP Paribas Securities Corp. Name: Title: Date: For and on behalf of COUNTRYWIDE HOME LOANS, INC. /s/ Ellen Coleman Name: Ellen Coleman Title: Executive Vice President Date: 5 APPENDIX OF THE CONFIRMATION NO. 2442755 Period Start Date Period End Date Notional Amount 6/08/2007 6/25/2007 1,182,600,000 6/25/2007 7/25/2007 1,175,935,059 7/25/2007 8/25/2007 1,169,270,119 8/25/2007 9/25/2007 1,162,605,178 9/25/2007 10/25/2007 1,155,940,237 10/25/2007 11/25/2007 1,149,275,296 11/25/2007 12/25/2007 1,136,584,242 12/25/2007 1/25/2008 1,123,410,860 1/25/2008 2/25/2008 1,108,949,758 2/25/2008 3/25/2008 1,093,234,038 3/25/2008 4/25/2008 1,076,300,692 4/25/2008 5/25/2008 1,058,198,084 5/25/2008 6/25/2008 1,030,228,391 6/25/2008 7/25/2008 1,009,746,409 7/25/2008 8/25/2008 990,216,704 8/25/2008 9/25/2008 970,290,235 9/25/2008 10/25/2008 949,995,423 10/25/2008 11/25/2008 929,362,170 11/25/2008 12/25/2008 896,467,282 12/25/2008 1/25/2009 875,161,585 1/25/2009 2/25/2009 854,465,378 2/25/2009 3/25/2009 835,480,175 3/25/2009 4/25/2009 816,866,619 4/25/2009 5/25/2009 798,661,713 5/25/2009 6/25/2009 768,332,522 6/25/2009 7/25/2009 749,660,432 7/25/2009 8/25/2009 731,695,314 8/25/2009 9/25/2009 715,759,379 9/25/2009 10/25/2009 700,196,341 10/25/2009 11/25/2009 684,997,675 11/25/2009 12/25/2009 281,780,868 12/25/2009 1/25/2010 278,263,931 1/25/2010 2/25/2010 275,372,017 2/25/2010 3/25/2010 272,646,463 3/25/2010 4/25/2010 269,438,242 4/25/2010 5/25/2010 266,135,156 5/25/2010 6/25/2010 262,488,034 6/25/2010 7/25/2010 259,049,066 7/25/2010 8/25/2010 255,736,145 8/25/2010 9/25/2010 252,650,610 9/25/2010 10/25/2010 249,898,865 10/25/2010 11/25/2010 247,128,288 11/25/2010 12/25/2010 244,549,595 12/25/2010 1/25/2011 241,830,195 1/25/2011 2/25/2011 239,517,310 2/25/2011 3/25/2011 237,292,426 3/25/2011 4/25/2011 234,717,100 4/25/2011 5/25/2011 232,179,152 5/25/2011 6/25/2011 229,663,323 6/25/2011 7/25/2011 227,249,052 7/25/2011 8/25/2011 224,851,468 8/25/2011 9/25/2011 222,556,404 9/25/2011 10/25/2011 220,452,597 10/25/2011 11/25/2011 218,295,193 11/25/2011 12/25/2011 216,297,500 12/25/2011 1/25/2012 214,206,452 1/25/2012 2/25/2012 212,441,344 2/25/2012 3/25/2012 210,751,276 3/25/2012 4/25/2012 208,819,286 4/25/2012 5/25/2012 206,799,660 5/25/2012 6/25/2012 204,022,221 6/25/2012 7/25/2012 201,422,500 7/25/2012 8/25/2012 198,992,515 8/25/2012 9/25/2012 196,796,541 9/25/2012 10/25/2012 194,897,613 10/25/2012 11/25/2012 192,787,550 11/25/2012 12/25/2012 190,871,792 12/25/2012 1/25/2013 188,944,184 1/25/2013 2/25/2013 187,305,639 2/25/2013 3/25/2013 185,721,043 3/25/2013 4/25/2013 183,892,121 4/25/2013 5/25/2013 182,088,031 5/25/2013 6/25/2013 180,279,182 6/25/2013 7/25/2013 178,523,230 7/25/2013 8/25/2013 176,762,404 8/25/2013 9/25/2013 175,052,665 9/25/2013 10/25/2013 173,461,853 10/25/2013 11/25/2013 171,810,810 11/25/2013 12/25/2013 170,258,983 12/25/2013 1/25/2014 168,618,389 1/25/2014 2/25/2014 167,210,061 2/25/2014 3/25/2014 165,846,048 3/25/2014 4/25/2014 164,275,256 04/25/2014 05/25/2014 162,724,032 05/25/2014 06/25/2014 161,167,451 06/25/2014 07/25/2014 159,654,343 07/25/2014 08/25/2014 158,135,951 08/25/2014 09/25/2014 156,659,864 09/25/2014 10/25/2014 155,283,379 10/25/2014 11/25/2014 153,854,809 11/25/2014 12/25/2014 152,509,318 12/25/2014 01/25/2015 151,087,566 01/25/2015 02/25/2015 149,862,043 02/25/2015 03/25/2015 148,673,351 03/25/2015 04/25/2015 147,307,796 [Rest of Page Left Intentionally Blank] 6
